                    ELECTRONIC FILING ORDER IN CRIMINAL CASES

         The Court orders that the parties shall file all documents in this case

electronically. Counsel are reminded that they must comply with the following

requirements:

         1.     Counsel must comply with all applicable Federal Rules of Criminal

Procedure, the District's Local Rules, the requirements set forth in the District's

CM/ECF Policies and Procedures Manual, and any other rules and administrative

procedures which implement the District's CM/ECF system.

         2.     Documents filed electronically must be filed in OCR text searchable PDF

format

         3.     Unless otherwise ordered, on the business day next following the day on

which a document is filed electronically, counsel must provide Chambers with one paper

copy of the following e-filed documents:

         All pleadings (including briefs and exhibits) relating to the following:

         a.     Motions to dismiss;
         b.     Motions to suppress;
         c.     Motions to modify presentence reports;
         d.     Requested jury instructions;
         e.     Trial briefs; and
         f.     Any other motion, request or application which, taking it together
                with all related filings (e.g., memo in support, affidavits) are in
                excess of 20 pages.

SO ORDERED.
                                     /s/ Janet C. Hall
                                     Janet C. Hall
                                     United States District Judge




                                              1
